PER CURIAM.
After a thorough review of the record and of the parties’ submissions, we affirm. We see no clear error in the district court’s rejection of appellant’s factual claims, see United States v. O’Connell, 252 F.3d 524, 529 (1st Cir.2001), nor do we see any abuse of discretion in the court’s decision to impose an additional condition of supervised release, given the facts as determined by the court. United States v. Brown, 235 F.3d 2, 3 (1st Cir.2000). The district court lacked jurisdiction to consider appellant’s request for reconsideration and his submission of new evidence, United States v. Brooks, 145 F.3d 446, 455 (1st Cir.1998); but appellant is free to seek reconsideration from the district court now that this appeal has concluded.
Affirmed. 1st Cir.Loc.R. 27(c).